Opinión disidente emitida por
el Juez Asociado Señor Re-bollo López.
Lamentablemente, no podemos suscribir la sentencia mayoritaria que emite en el presente caso una mayoría de los integrantes del Tribunal. La misma resulta ser una errónea a la luz de los pronunciamientos recientes de este Tribunal.
I
Conforme surge de la propia relación de hechos que se hace en la sentencia mayoritaria que hoy se emite, el de-mandante peticionario, Doral Mortgage Corp., presentó una demanda sobre ejecución de hipoteca, por la vía ordi-naria, ante la Sala de Aguadilla del Tribunal de Primera Instancia contra los demandados recurridos el día 15 de julio de 1998.
La referida parte demandante solicitó del tribunal de instancia que le concediera una prórroga para emplazar a la parte demandada con fecha de 20 de enero de 1999; esto es, ya habiendo transcurrido el término de seis meses desde la fecha de la presentación de la demanda y, por ende, el término que para ello específicamente provee la Regla 4.3(b) de Procedimiento Civil, 32 L.P.R.A. Ap. III.
La mayoría de los integrantes del Tribunal no le da im-portancia alguna a esta situación —dedicándose a resolver el caso por otros fundamentos de derecho— y procede a revocar las sentencias emitidas en el caso tanto por el Tribunal de Circuito de Apelaciones como por el Tribunal de Primera Instancia, devolviendo el caso al foro primario *317para la continuación de los procedimientos. Disentimos-, veamos por qué.(1)
I — I
La Regia 4.3(b) de Procedimiento Civil, supra, establece que:
(b) El emplazamiento será diligenciado en el término de seis (6) meses de haber sido expedido. Dicho término s[ó]lo podrá ser prorrogado por un término razonable a discreción del tribunal si el demandante demuestra justa causa para la conce-sión de la prórroga y solicita la misma dentro del término original. Transcurrido el término original o su prórroga sin que el emplazamiento hubiere sido diligenciado, se tendrá a la parte actora por desistida, con perjuicio. (Énfasis suplido.)
Hemos resuelto que el referido término de seis meses comienza a transcurrir desde la fecha de la presentación de la demanda; esto es, que se entienden expedidos los empla-zamientos desde la fecha en que se presenta la demanda ante la secretaría del tribunal de instancia. Banco de Desarrollo Económico v. A.M.C. Surgery, 157 D.P.R. 150 (2002); Monell v. Municipio de Carolina, 146 D.P.R. 20 (1998).
Por otro lado, hemos claramente establecido que el tribunal de instancia tiene discreción para extender el refe-rido término de seis meses siempre y cuando se cumpla con dos requisitos, a saber: que el demandante demuestre justa *318causa para la concesión de la prórroga y que ésta sea soli-citada dentro del término original de los seis meses, esto es, antes de su expiración.
De hecho, nuestra última decisión al respecto no puede ser más clara a esos efectos. En Reyes v. E.L.A. et al., 155 D.P.R. 799, 812 (2001), al rechazar el argumento de la parte demandante de que había emplazado oportuna-mente, expresamos que dicha parte:
[b]asa dicho argumento en un razonamiento totalmente erró-neo, a saber: sostiene que el tribunal de instancia le autorizó una prórroga para emplazar, se olvida que dicha orden fue emitida en virtud de una solicitud de prórroga presentada tardíamente. Recordaremos que dicha solicitud fue radicada ante el tribunal ya habiendo transcurrido el término de seis (6) meses que establece la Regla 4.3(b) de Procedimiento Civil, ante. Dicha disposición reglamentaria es clara al disponer que el término para emplazar sólo podrá ser prorrogado por un término razonable a discreción del tribunal si el demandante demuestra justa causa para la concesión de la prórroga y soli-cita la misma dentro del término original. Transcurrido el tér-mino original, o su prórroga, sin que el emplazamiento hu-biere sido diligenciado, se tendrá a la parte actora por desistida con perjuicio. (Enfasis suplido y en el original.(2)
HH h*H I
Habiéndose presentado, como señaláramos anterior-mente, la moción de prórroga por la parte demandante con posterioridad al vencimiento del término de seis meses que establece la referida Regla 4.3(b) de Procedimiento Civil, *319supra, no cabe duda de que no procedía la extensión de dicho término. De todas maneras, no surge que la parte demandante haya demostrado “justa causa” para la dila-ción en el emplazamiento. Procede, en consecuencia, decre-tar la confirmación de las sentencias desestimatorias emi-tidas tanto por el Tribunal de Circuito de Apelaciones como por el Tribunal de Primera Instancia, aun cuando por fun-damentos distintos a los expuestos por dichos foros.
La sentencia hoy emitida por el Tribunal —por mayoría de tres a dos de sus integrantes— no le hace bien a la clase togada puertorriqueña. Esa mayoría le hace un “flaco ser-vicio” a la clase profesional, y a esta institución, con la emisión de ponencias que resultan totalmente irreconcilia-bles entre sí. Debemos cuidarnos mucho de actuar de esa manera, ya que actuaciones como éstas causan que los pro-fesionales del Derecho en esta jurisdicción no sepan a qué atenerse.
Es por ello que disentimos.

 Sabido es que “es tradición de este Tribunal en el cumplimiento de su misión de impartir justicia, inspirada en lo dispuesto en la Ley de 12 de marzo de 1903, 4 L.P.R.A. see. 36, al efecto de que ‘en sus deliberaciones y fallos en todos los asuntos, tanto en lo civil como en lo criminal, [el Tribunal Supremo] no se limitará solamente a infracciones de ley o quebrantamientos de forma, según fueren señalados, alegados o salvados por los litigantes, o según se hiciera constar en sus exposiciones y excep-ciones, sino que con el más alto fin de justicia ... puede también entender en todos los hechos y tramitaciones en la causa tal como aparecieren en autos, considerando en igual forma sus méritos para la mejor administración de justicia y del derecho, y evitar injusticias y demoras’ ”. (Énfasis suplido). Véanse: Pueblo v. Colón Obregón, 102 D.P.R. 369 (1974); Pueblo v. Aletriz, 85 D.P.R. 646 (1962); Dávila v. Váldejulli, 84 D.P.R. 101 (1961); Pueblo v. Túa, 84 D.P.R. 39 (1961); Reyes v. Reyes, 76 D.P.R. 284 (1954); Rivera v. Sucn. Lugo, 42 D.P.R. 189 (1931).


 Es de notar que en el citado caso, la compañera Juez Naveira de Rodón disintió “por entender que, atendida como una de relevo de sentencia, Regla 49.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, la moción presentada debió haberse concedido. Además, a tenor con los resuelto en Banco Metropolitano v. Berrios, 110 D.P.R. 721 (1981), y su progenie, procedía a prorrogar el término para diligenciar el emplazamiento, aún después de vencido el plazo dispuesto por la Regla 4.3(b) de Procedimiento Civil, 32 L.P.R.A. Ap. III, ya que existían razones válidas para justificar la dilación”, Reyes v. E.L.A. et al., 155 D.P.R. 799, 813 (2001); posición que, obviamente, fue expresamente rechazada por la mayoría de los integrantes del Tribunal.